                                                                                                                                            Page 1 of 5




                                                 UNITED STATES DISTRICT COURT
                                                  MIDDLE DISTRICT OF FLORIDA
                                                      FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                                                Case Number: 2:18-cr-179-FtM-38UAM

TRANORRIS JACKSON                                                                 USM Number: 71520-018

                                                                                  Burt H. Stutchin, CJA
                                                                                  4001 Marianne Key Road
                                                                                  Punta Gorda, FL 33955

                                         AMENDED JUDGMENT IN A CRIMINAL CASE1
The defendant pleaded guilty to Counts One and Four of the Indictment. The defendant is adjudicated guilty of these
offenses:

                                                                                                              Date Offense                 Count
               Title & Section                                 Nature of Offense                               Concluded                 Number(s)

     18 U.S.C. § 472                         Passing or Uttering Counterfeit Federal Reserve                  July 16, 2018                  One
                                             Notes

     18 U.S.C. § 472                         Passing or Uttering Counterfeit Federal Reserve                  July 27, 2018                 Three
                                             Notes

The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984, as modified by United States v. Booker, 543 US 220 (2005).

Counts 2 and 4 dismissed on the motion of the United States.

IT IS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change
in the defendant’s economic circumstances.

                                                                        Date of Imposition of Judgment:

                                                                        May 28, 2019

                                                                        Date of Amended Judgment:

                                                                        August 20, 2019



                                                                        ______________________________________
                                                                        SHERI POLSTER CHAPPELL
                                                                        UNITED STATES DISTRICT JUDGE

                                                                        September 3, 2019




1
    This Judgment is amended only to correct the count number from count four to count three. Defendant pled to counts one and three, not count four.




AO 245B (Rev. 11/16) Judgment in a Criminal Case
                                                                                                                       Page 2 of 5


Tranorris Jackson
2:18-cr-179-FtM-38UAM



                                                        PROBATION

        The defendant is hereby placed on probation for a term of 36 months, with 6 months Home Detention as a condition
of Probation.

                                                   MANDATORY CONDITIONS
1.       You must not commit another federal, state or local crime.
2.       You must not unlawfully possess a controlled substance.
3.       You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15
         days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
4.       You must cooperate in the collection of DNA as directed by the probation officer.
5.       You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
6.       If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this
         judgment.
7.       You must notify the court of any material change in your economic circumstances that might affect your ability to
         pay restitution, fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your
conduct and condition.

1.       You must report to the probation office in the federal judicial district where you are authorized to reside within 72
         hours of the time you were sentenced, unless the probation officer instructs you to report to a different probation
         office or within a different time frame.
2.       After initially reporting to the probation office, you will receive instructions from the court or the probation officer
         about how and when you must report to the probation officer, and you must report to the probation officer as
         instructed.
3.       You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
         permission from the court or the probation officer.
4.       You must answer truthfully the questions asked by your probation officer.
5.       You must live at a place approved by the probation officer. If you plan to change where you live or anything about
         your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
         before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
         you must notify the probation officer within 72 hours of becoming aware of a change or expected change.
6.       You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
         probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
         view.
7.       You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
         excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
         unless the probation officer excuses you from doing so. If you plan to change where you work or anything about
         your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
         before the change. If notifying the probation officer at least 10 days in advance is not possible due to
         unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
         or expected change.
8.       You must not communicate or interact with someone you know is engaged in criminal activity. If you know
         someone has been convicted of a felony, you must not knowingly communicate or interact with that person
         without first getting the permission of the probation officer.


AO 245B (Rev. 11/16) Judgment in a Criminal Case
                                                                                                                    Page 3 of 5


Tranorris Jackson
2:18-cr-179-FtM-38UAM

9.       If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72
         hours.
10.      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
         (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
         another person such as nunchakus or tasers).
11.      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
         informant without first getting the permission of the court.
12.      If the probation officer determines that you pose a risk to another person (including an organization), the probation
         officer may require you to notify the person about the risk and you must comply with that instruction. The
         probation officer may contact the person and confirm that you have notified the person about the risk.
13.      You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.


Defendant’s Signature:                                                              Date:




AO 245B (Rev. 11/16) Judgment in a Criminal Case
                                                                                                                      Page 4 of 5


Tranorris Jackson
2:18-cr-179-FtM-38UAM

                                      ADDITIONAL CONDITIONS OF PROBATION

         The defendant shall also comply with the following additional conditions of probation:

    •    The defendant shall participate in the Home Detention program for a period of 6 MONTHS. During this time, the
         defendant will remain at the defendant’s place of residence except for employment and other activities approved in
         advance by the Probation Office. The defendant will be subject to the standard conditions of Home Detention
         adopted for use in the Middle District of Florida, which may include the requirement to wear an electronic monitoring
         device and to follow electronic monitoring procedures specified by the Probation Office. Further, the defendant
         shall be required to contribute to the costs of these services not to exceed an amount determined reasonable by
         the Probation Office based on the defendant’s ability to pay.

    •    The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the probation
         officer’s instructions regarding the implementation of this court directive. Further, the defendant shall contribute to
         the costs of these services not to exceed an amount determined reasonable by the Probation Office’s Sliding Scale
         for Substance Abuse Treatment Services. During and upon completion of this program, the defendant is directed
         to submit to random drug testing.

    •    The defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or making
         an obligation for any major purchases without approval of the Probation Officer.

    •    The defendant shall provide the probation officer access to any requested financial information.

    •    The defendant shall submit to a search of his person, residence, place of business, any storage units under the
         defendant’s control, computer, or vehicle, conducted by the United States Probation Officer at a reasonable time
         and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
         condition of release. Failure to submit to a search may be grounds for revocation. The defendant shall inform any
         other residents that the premises may be subject to a search pursuant to this condition.

    •    The defendant shall cooperate in the collection of DNA, as directed by the Probation Officer.

    •    The defendant must refrain from any unlawful use of controlled substances. The Court orders the defendant to
         submit to random drug testing not to exceed 104 tests per year.




AO 245B (Rev. 11/16) Judgment in a Criminal Case
                                                                                                                                                Page 5 of 5


 Tranorris Jackson
 2:18-cr-179-FtM-38UAM

                                                    CRIMINAL MONETARY PENALTIES

         The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
 in the Schedule of Payments.
                             Assessment                     JVTA Assessment 2                       Fine                      Restitution

TOTALS                          $200.00                               $0.00                           $0                         $1,300

              The defendant must make restitution (including community restitution) to the following payees in the amount listed
 below.

          If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
 specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(I),
 all nonfederal victims must be paid in full prior to the United States receiving payment.


              Name of Payee                            Total Loss**                  Restitution Ordered

Target Store                                                $500                               $500
9350 Dynasty Drive
Fort Myers, Florida 33905

Target Store                                                $400                               $400
4271 Tamiami Trail
Venice, Florida 34293

Target Store                                                $400                               $400
8040 Mediterranean Drive
Estero, Florida 33928



                                                          SCHEDULE OF PAYMENTS
 Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
 imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal monetary
 penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program,
 are made to the clerk of the court, unless otherwise directed by the court, the probation officer, or the United States attorney.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine
 principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of
 prosecution and court costs.


 *Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18, United States Code, for offenses committed
 on or after September 13, 1994 but before April 23, 1996.




 2
      Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 **
      Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
      September 13, 1994, but before April 23, 1996.

 AO 245B (Rev. 11/16) Judgment in a Criminal Case
